Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The amendment was filed with a request for consideration under the AFCP 2.0 Pilot Program, however, as  noted on the attached PTOL-2323, the amendment cannot be reviewed and a search conducted within the guidelines of the pilot program, where the claim changes in claim 1 as to the “wherein voids of less than 2 square microns . . . gaps of the columnar microstructure” would raise the issue of new matter and issues of changing scope of the claims (noting that previously claim 22 indicated that the voids of less than 2 square microns were “associated with” the columns and the voids of 2 square microns or greater were “associated with” the intersegment gaps, and this also how provided in the specification as filed (note 0053), and as well, claim 22 depended from claim 21, indicating that this was part of the measurement using image analysis on micrographs of 250 x magnification, and this would not be required by claim 1) for example, which would require further consideration and search by the Examiner that would take too much time.  Therefore, the proposed amendment will be considered under pre-pilot procedure.

Continuation of BOX 3 of PTOL-303:  The proposed amendment (a) raises new issues that would require further consideration and/or search by the Examiner. The proposed changes in claim 1 as to the “wherein voids of less than 2 square microns . . . gaps of the columnar microstructure” would raise new issues of changing scope of the claims (noting that previously claim 22 indicated that the voids of less than 2 square 

Continuation of BOX 12 of PTOL-303: The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

(b) As to the 35 USC 103 rejections, the proposed amendment has not been entered as discussed for BOX 3 above, and therefore the arguments are considered as they apply to the claims of September 30, 2021.  Applicant’s arguments are directed to the proposed amendment as to the voids of less than 2 square microns considered to be part of the columns and the voids of 2 square microns or greater considered to be part of the intersegment gaps.  Since this argument would at most apply to claim 22 as pending as of September 30, 2021, the rejection of the other claims is maintained as provided in the Office Action of December 13, 2021.  Furthermore, to the extent the arguments apply to claim 22, while Ganvir article refers to coarse and fine voids, it does not say that coarse voids are only located in the intersegment gaps or “associated with” the gaps, and thus it is possible for voids of 1 micron diameter to be in the columns as well.  Note for example, at page 209, Ganvir article indicates that the “inter-columnar spacing is indirectly accounted for in the porosity measurement addressed above”, but does not indicate that the coarse voids = intersegment gaps.  In the rejection of claim 1, the Examiner noted (1) that the “fine” porosity  would be understood to not be in intersegment gaps from the  description of applicant as what is understood in the present case and “coarse” porosity would “include” the intersegment gaps (but not be limited to this)  and (2) the Examiner did not limit the rejection to measurement based on fine/coarse porosity, but also noted the obviousness of optimizing generally porosity 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/             Primary Examiner, Art Unit 1718